Citation Nr: 1101613	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-24 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to higher initial ratings for degenerative disc 
disease with spondylosis at L3-4 and L4-5, rated at 10 percent 
prior to January 18, 2007, and at 20 percent from that date.

2.  Entitlement to an initial rating in excess of 10 percent for 
right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 
1985.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In March 2010 the Veteran presented testimony before the 
undersigned Veterans Law Judge in a hearing at the RO.  A 
transcript of the hearings is associated with the claims files.  

In July 2010 the Board remanded the issues on appeal for further 
development.  The case has now been returned to the Board for 
further appellate action. 

After the case was received at the Board, the Veteran submitted 
additional evidence with a waiver of his right to have the 
evidence considered by the originating agency.  The evidence is 
in fact duplicative of evidence considered by the originating 
agency.


FINDINGS OF FACT

1.  From May 16, 2006, to January 17, 2007 the Veteran's service-
connected lumbosacral spine disability was manifested by forward 
flexion greater than 60 degrees and combined range of motion of 
the thoracolumbar spine greater than 120 degrees, without 
incapacitating episodes.

2.  From January 18, 2007, the Veteran's service-connected 
lumbosacral spine disability has been manifested by flexion 
greater than 30 degrees, with no ankylosis or incapacitating 
episodes.

3.  From May 16, 2006, the Veteran's radiculopathy of the right 
lower extremity has been manifested by mild incomplete paralysis 
of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for degenerative disc 
disease with spondylosis at L3-4 and L4-5 in excess of 10 percent 
prior to January 18, 2007, and an initial  rating in excess of 20 
percent from that date are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 
(2010). 

2.  The criteria for an initial rating in excess of 10 percent 
for right lower extremity radiculopathy are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8520 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased initial ratings for his service-
connected degenerative disc disease of the lumbosacral spine and 
associated radiculopathy of the right lower extremity.  The Board 
will initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that or 
"immediately after" VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects the RO provided the Veteran with all required 
notice by a letter mailed in June 2006.  The Veteran had ample 
opportunity to respond prior to issuance of the December 2006 
rating decision on appeal.

The record also reflects that all pertinent available service 
treatment records (STRs), Social Security Administration (SSA) 
disability records, and all available post-service medical 
evidence identified by the Veteran have been obtained.  Neither 
the Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claims; the 
Board is also unaware of any such evidence.  

The Board previously reviewed the record, determined that the VA 
examinations of record were inadequate, and remanded the case for 
the purpose of affording the Veteran an appropriate VA 
examination.  The Veteran was afforded a new examination in 
August 2010.  The originating agency accordingly substantially 
complied with the requirements articulated in the Board's remand; 
see Dymant v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board will address the merits of the Veteran's 
claims.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

In both initial rating claims and normal increased rating claims, 
the Board must discuss whether "staged ratings" are warranted, 
and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities on appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings pertaining 
to the disabilities.  

Evaluation of the Lumbosacral Spine Disability

Lumbosacral spine disorders are to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 
through 5242 (2010).  IVDS will be evaluated under the general 
formula for rating diseases and injuries of the spine or under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  38 C.F.R. § 4.71a, DC 5243.

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings will apply.  A rating of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating, and unfavorable ankylosis of the entire 
spine warrants a 100 percent rating.

Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  For purposes of 
evaluation under DC 5243, an "incapacitating episode" is a 
period of acute signs and symptoms due to IVDS that require bed 
rest as prescribed by a physician and treatment by a physician.   

There are several notes set out after the diagnostic criteria, 
which provide the following.  First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, forward flexion of the thoracolumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520.

The Veteran's disability has been rated at 10 percent from May 
16, 2006, to January 17, 2007 and at 20 percent thereafter.

A VA primary care initial note in July 2006 shows the Veteran 
presented complaining of low back pain that had recently begun to 
interfere with his job as a truck driver.  During examination 
there were no pain during straight leg raising (SLR) and no 
costovertebral angle (CVA) tenderness, but there was tenderness 
of the right hip when abducting the leg and muscular pain in the 
right lumbar area.  The clinical impression was low back pain.

VA magnetic resonance imaging (MRI) of the lumbar spine in July 
2006 showed a normal alignment but disc bulge at L1/L2 level, 
disc herniation at T12/L1 level and endplate changes at L2/L3.

VA Physical Medicine and Rehabilitation Service (PM&RS) consult 
response in August 2006 states that repeated sessions of physical 
therapy had failed to provide significant relief of low back 
pain.  The Veteran described functional limitations of being 
unable to bend at the waist, squat and lift from the floor, walk 
farther than a mile or stand longer than 10 minutes.  Range of 
motion testing disclosed flexion to 50 percent, extension and 
right side bending to 75 percent, left side bending and right 
rotation to 50 percent, and left rotation to 75 percent.  
Palpation showed increased tenderness at T12/L1, L1/2, L2/3 and 
L3/4 interspaces.  The Veteran's gait showed decreased trunk 
rotation and listing to the right.  The examiner's assessment in 
relevant part was mild abnormality in lumbar mobility with active 
trunk movements.

A VA primary care clinic note in August 2006 notes the 
observations of the PM&RS clinic cited above.  On examination the 
Veteran's back had no palpable areas of tenderness or spasm and 
no swelling, erythema or heat.  The clinical impression was 
degenerative disease of the lumbar spine, most prominent at the 
T12/L1 and L2/3 levels.

The Veteran had a VA examination of the spine in November 2006; 
the examiner reviewed the claims files and noted the Veteran's 
medical history in detail.  The Veteran reported he had to stop 
working as a truck driver because of his back pain; he complained 
of current low back pain radiating toward the right buttock, with 
pain constant at 7/10 level but with flare-ups caused by 
prolonged use.  The Veteran reported using a back brace and 
stated he gave up pain medication because it was ineffective.  He 
stated he had not worked for the previous year.  He denied 
incapacitating episodes.  

On examination the Veteran had normal gait and normal heel-and-
toe rising.  The thoracolumbar spine was straight with mild 
tenderness over the lower lumbar spine and right sacroiliac joint 
area.  Range of motion showed flexion to 70 degrees with pain at 
30 degrees; combined range of motion was 220 degrees.  Repetitive 
motion did not produce additional limitation of motion due to 
pain, weakness, incoordination, fatigue or lack of endurance.  
The examiner's diagnosis was degenerative disc disease (DDD) with 
spondylosis at L3-4 and L4-5 with right side radiculopathy.

The Board notes at this point that the evidence above, which 
pertains to severity of symptoms prior to January 2007, does not 
support a rating in excess of 10 percent.  The Veteran's flexion 
was to 70 degrees, which is well within the criteria of the 10 
percent evaluation and well above the 60 degree threshold for the 
higher 20 percent rating.  Similarly, his combined range of 
motion of 220 degrees was well within the criteria for the 10 
percent evaluation and well above the 120 degree threshold for 
the higher evaluation.  There is no evidence of any 
incapacitating episodes that would warrant consideration for 
alternative evaluation under the rating criteria for IVDS.

Having found that an initial rating in excess of 10 percent is 
not warranted prior to January 18, 2007, the Board turns to the 
later period.

A VA chiropractic consult in January 2007 noted complaints of low 
back and right hip pain.  On examination the Veteran's gait was 
normal and steady.  There was tenderness to palpation of the 
interspinous spaces between L2-3, L4-5 and L5-S1.  There was also 
tenderness at the sciatic notch and the popliteal fossa.  Active 
range of lumbar motion was flexion to 45 degrees.  SLR to 50 
degrees did not produce pain.  The working diagnosis was axial 
low back pain secondary to DDD complicated by muscle tightness in 
the sacrospinalis muscle group. 

A VA PMR&S note in May 2007 states the Veteran complained of 
persistent lower back and buttock pain.  Prolonged standing made 
him unable to sit, and prolonged sitting made him unable to 
stand.  He characterized the pain as 11/10 most of the time, 
treated with muscle relaxants.  On examination the lumbar spine 
had flexion to 65 degrees.  The clinical assessment was chronic 
lower back pain.

Of record is the report of a medical examination performed in 
August 2007 in conjunction with the Veteran's application for SSA 
disability benefits.  The Veteran had normal gait and ambulation 
and had no difficulty getting off the examination table.  Heel-
and-toe walking and squatting were normal, but hopping was 
slightly difficult.  Musculoskeletal examination was unremarkable 
except some decrease in range of motion in the low back.  X-rays 
of the lumbosacral spine showed normal curvature and vertebral 
bodies of normal height and disc spaces; mild osteophytes were 
noted but no subluxation fractures or dislocations were present.  
Forward flexion was measured at 30 degrees.  The examiner's 
diagnosis was chronic low back disorder and pain with history of 
DDD. 

The Veteran asserted in his Substantive Appeal, received in 
August 2007, that due to his severe back pain he had to wear a 
brace and take pain medication daily.  Due to the pain he was 
unable to perform any outdoor activities with his family and was 
also restricted in his ability to perform indoor chores.  He had 
been unable to work since January 2006 due to back pain.

The Veteran testified before the Board in March 2010 that his 
back tightens up; after sitting for a prolonged period he has 
difficulty straightening, and after standing for a long period he 
has trouble bending down.  On occasion he will be unable to 
straighten up for two or three days; such events happen two or 
three times per month.  He described himself as a "jack of all 
trades" doing maintenance work, and stated as an example that 
after laying tile for a while it would be difficult to get up.  
He currently has fulltime employment driving a shuttle bus to and 
from a hotel; because the trips are not over long distances he is 
able to ease his back during the day.   

The Veteran had a VA MRI of the lumbar spine in May 2010, which 
the radiologist compared to the previous MRI in July 2006 cited 
above.  The radiologist's impression was interval resolution of 
the previously-noted disc herniations at T12-S1 and L1-2, stable 
L2-3 left paracentral disc herniation causing only mild left-
sided thecal sac stenosis, and stable mild-to-moderate bilateral 
L5-S1 neural foraminal stenosis.  Concurrent MRI of the thoracic 
spine was normal.

The Veteran had a VA examination of the spine in August 2010 in 
which the examiner reviewed the claims files.  The Veteran 
complained of progressively worse pain, stiffness and radicular 
symptoms.  He denied interval trauma, surgery or spinal 
injection.  He reported severe flare-ups occurred on a weekly 
basis and lasting for hours, precipitated by prolonged use or 
cold weather.  The Veteran denied history of urinary or fecal 
incontinence but endorsed numbness and paresthesias to the lower 
extremities.  He endorsed fatigue, decreased motion, stiffness, 
weakness, spasm, and severe lumbar pain lasting for hours.  
However, he denied incapacitating episodes.  On examination the 
Veteran's posture and gait were normal.  The spine was normal in 
appearance, without deformity.  The muscles had spasm, tenderness 
and pain with motion but did not have atrophy, guarding or 
weakness.  ROM was flexion to 70 degrees and combined range of 
motion was 170 degrees.  There was objective evidence of pain 
following repetitive motion but no other additional limitations 
of function.   

Review of the evidence above shows the Veteran's impairment from 
January 18, 2007, has not approached the criteria for a rating 
higher than 20 percent, except on one occasion.  The next higher 
rating of 40 percent requires flexion limited to 30 degrees or 
less; on one occasion (August 2007) the Veteran's flexion was 
exactly 30 degrees but on every other occasion before and after 
flexion was significantly better than 30 degrees  (45 degrees in 
January 2007, 65 degrees in August 2007 and 70 degrees in August 
2010).  A 40 degree evaluation is also warranted for favorable 
ankylosis of the entire thoracolumbar spine, but there is no 
indication of ankylosis to any degree.  Finally, there is no 
evidence of any incapacitating episodes of IVDS.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the lay evidence offered by the Veteran in the form of 
his testimony before the Board and his correspondence to VA.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, 
even affording the Veteran full credibility in reporting his 
symptoms, nothing in his lay statements shows his disability has 
met the criteria for the higher rating.  The Veteran reports 
significant chronic back pain with radiation, but the General 
Rating Formula applies for pain even if it radiates, and the 
Veteran has been able to achieve the indicated ranges of motion 
despite the presence of pain.

In sum, the Board has found the manifestations of the Veteran's 
service-connected lumbosacral spine disability do not warrant a 
schedular rating in excess of 10 percent prior to January 18, 
2007, or a rating in excess of 20 percent that date.  

Evaluation of Radiculopathy of the Right Lower Extremity (RLE)

Radiculopathy of the lower extremity is rated under the criteria 
of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerve), DC 8520 
(paralysis or incomplete paralysis of the sciatic nerve).

The rating criteria of DC 8520 are as follows.  A rating of 10 
percent is awarded for mild incomplete paralysis.  A rating of 20 
percent is awarded for moderate incomplete paralysis.  A rating 
of 40 percent is awarded for moderately severe paralysis.  A 
rating of 60 percent is awarded for severe incomplete paralysis, 
with marked muscular atrophy.  A rating of 80 percent is awarded 
for complete paralysis in which the foot dangles and drops, no 
active movement is possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.

A note to 38 C.F.R. § 124a states "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis of the nerve, 
whether due to various levels of the nerve lesion or partial 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most the moderate, degree.  

VA PM&RS consult response in August 2006 notes the veteran 
reported a burning sensation in the hips.  Sensation to light 
touch was intact.  In relevant part the examiner noted an 
impression of symptoms consistent with meralgia paresthetica and 
piriformis syndrome.

A VA primary care clinic note in August 2006 noted the 
observations of the PM&RS clinic cited above.  On examination 
deep tendon reflexes (DTRs) were equal and 2+, and motor was 
intact.  The clinician noted the PMR&S impression of meralgia 
paresthetica but did not comment on it.

The Veteran had a VA examination of the spine in November 2006; 
the examiner reviewed the claims files and noted the Veteran's 
medical history in detail.  The Veteran reported low back pain 
radiating toward the right buttock with occasional chilly 
sensation in the right thigh and weakness in the right lower 
extremity (RLE).  On neurological examination, the lower 
extremities showed SLR to 50 degrees on the right and 70 degrees 
on the left.  There was decreased sensation over the lateral 
aspect of the right thigh, leg and foot; muscle strength was 5/5 
but ankle and knee jerks were diminished on the right side.  
Pedal pulses were good.  The examiner diagnosed DDD of the lumbar 
spine with right side radiculopathy.

A VA chiropractic consult in January 2007 noted complaints of low 
back and right hip pain.  On examination there was no muscle 
atrophy/fasciculation noted in the LE, and no trophic changes.  
Neurological testing revealed hypoesthesia in the right sensory 
distribution of the lateral femoral cutaneous nerve.  Muscle 
strength was 4/5 in the tibialis anterior and extensor hallicus 
longus, and 5/5 in the flexor hallicus longus and the peroneii 
and gastrocnemius/solus group.  Reflexes were 2+.  The working 
diagnosis was iliotibial band (ITB) syndrome, meralgia 
paresthetica versus L2-3 radiculopathy and right sacroiliac joint 
arthralgia.  Thereafter, chiropractic notes through July 2007 
state the Veteran's continued complaint of pain had no consistent 
representation of overt radiculopathy but was rather a pain-
driven response.

A VA PMR&S note in May 2007 states the Veteran complained of 
persistent lower back and buttock pain as well as numbness in the 
right anterior thigh.  However, neurological examination of the 
lower extremities was grossly normal.

The report of a medical examination performed in August 2007 in 
conjunction with the Veteran's application for SSA disability 
benefit shows that neurological examination revealed no motor or 
sensory deficit.   

The Veteran testified before the Board in March 2010 that his 
legs frequently have chills and numbness.  The numbness causes 
him to lose balance when he gets up.  

The Veteran underwent VA electromyography (EMG) study in June 
2010.  Pertinent physical examination showed strength 5/5 and no 
motor deficit.  Following EMG and nerve conduction study, the 
clinical impression was normal study with no electrodiagnostic 
evidence of neuropathy or radiculopathy.
    
On review, the evidence shows no demonstrable neurological 
deficit by electrodiagnostic testing.  Because the Veteran's only 
symptoms are subjective, the Board has concluded that the 
impairment is not more than mild.  

In sum, the Board finds that during the period under review the 
manifestations of the Veteran's service-connected radiculopathy 
of the RLE have more closely approximated the criteria for the 
currently-assigned 10 percent rating.  Accordingly, the claim for 
higher initial rating must be denied. 
 


Extra-schedular Consideration

The Board has considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

In this case the manifestations of the service-connected 
disabilities are contemplated by the schedular criteria.  The 
Board has therefore determined that referral of this case for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) is not 
in order.

Entitlement to a total disability rating based on individual 
unemployability

Once a veteran submits evidence of a disability, makes a claim 
for the highest rating possible, and submits evidence of 
unemployability, an informal claim for Total Disability for 
Individual Unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  In 
this case, the Veteran asserted in his Notice of Disagreement 
(NOD), received in January 2007, that he was unable to secure a 
substantially gainful occupation due to back pain.

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability it is ratable 
at 60 percent or more, and that if there are two or more such 
disabilities at least one is ratable at 40 percent or more and 
the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  
The Veteran in this case does not meet these threshold criteria; 
he has service connection for DDD of the spine, rated at 20 
percent, and radiculopathy of the left and right lower 
extremities rated at 10 percent each.  His combined evaluation 
for compensation is 40 percent. 

However, it is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated as totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Services, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities but who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  See 38 C.F.R. § 4.16(b).  

The effect of a service-connected disability appears to be 
measured differently for purposes of extraschedular evaluation 
under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 
38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  
Specifically, 38 C.F.R. § 4.16 does not require a finding that 
the schedular ratings are inadequate to compensate for the 
average impairments in earning capacity caused by particular 
disabilities, but requires only a finding that the service-
connected disabilities render a particular veteran unemployable.  
VAOPGCPREC 6-96 (August 16, 1996).  

The Veteran testified before the Board in March 2010 that he 
currently has full-time employment.  The Board will accordingly 
consider the period from 2006, at which time he asserted he had 
to stop work due to his back pain, and 2010.

The Veteran told a VA psychologist in November 2006 that he was 
out of work between December 2005 and August 2006 because of 
diabetes; from August 2006 until October 2006 he was employed as 
a repairmen and in sales but he was fired because he reportedly 
became forgetful and could not follow office procedures. 

The files contain a Residual Functional Capacity Test (RFCT) 
dated in May 2007 that was performed in support of his claim for 
SSA disability benefits; the examiner noted the VA evaluations 
performed in November 2006 and January 2007 as cited above.  The 
examiner stated the Veteran should be able to occasionally carry 
20 pounds and frequently lift 10 pounds; should be able to stand, 
walk or sit about 6 hours in an 8-hour workday and to have 
unlimited ability to push or pull, including operation of hand 
and/or foot controls.  The Veteran's postural limitations should 
cause occasional problems climbing, balancing, stooping, 
kneeling, crouching or crawling but no limitations of 
manipulation, vision or communication.  Environmental limitations 
were minimal.   

The files contain a second SSA RFCT, this one performed in 
September 2007.  The examiner noted the August 2007 physical 
examination cited above.  The functional assessment was grossly 
similar to the earlier assessment in May 2007.  Thereafter, the 
SSA apparently denied the Veteran's claim, based on a 
determination that he was not disabled under the standards of 
that agency.

The findings of the SSA are not controlling in the adjudication 
of claims for VA benefits.  Murincsac v. Derwinski, 2 Vet. App. 
363, 370 (1992).  In this case, while the SSA finding of no 
disability is not dispositive of the Veteran's claim for a TDIU 
under VA criteria, the Board finds the SSA determination to be 
probative of the Veteran's overall physical capacity to perform 
gainful work.  The Board especially notes the Veteran testified 
he is currently gainfully employed; given the comments on the 
RFCTs cited above there is no indication why the Veteran should 
not have been able to perform similarly gainful employment during 
the period 2006-2010.  

The Board does not doubt the Veteran has had significant 
occupational impairment from his service-connected DDD and 
bilateral radiculopathy, but the sole fact that a veteran is 
unemployed or has difficulty finding employment is not enough, 
since a high rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment; the question is 
whether the claimant is capable of performing the physical and 
mental acts required for employment, not whether the claimant can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).    

In sum, the Board finds the Veteran's service-connected 
disabilities alone have not caused him to be unable to obtain and 
maintain gainful employment.  Accordingly, a referral of this 
case for extra-schedular consideration under 38 C.F.R. § 4.16(b) 
is not in order.


ORDER

An initial rating in excess of 10 percent for degenerative disc 
disease with spondylosis at L3-4 and L4-5 prior to January 18, 
2007, and in excess of 20 percent from that date is denied.

An initial rating in excess of 10 percent for right lower 
extremity radiculopathy is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


